UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52712 AMIWORLD.INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-5928518 (IRS Employer Identification No.) 60 E. 42nd Street, Suite 1225 New York, New York 10165 (Address of principal executive offices) (212) 557-0223 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] As of August 20, 2010, there were 23,218,110 shares of the Registrant’s Common Stock, $0.001 par value per share, issued and outstanding. 1 TABLE OF CONTENTS Page No. Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 F-1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) F-2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (unaudited) F-3 Notes to Consolidated Financial Statements (unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 2 PART I. ITEM 1. FINANCIAL STATEMENTS AMIWORLD, INC. TABLE OF CONTENTS Page No. FINANCIAL STATEMENTS Consolidated Balance Sheets F-1 Consolidated Statements of Operations and Comprehensive Income (Loss) F-2 Consolidated Statements of Cash Flows F-3 Notes to the Consolidated Financial Statements (unaudited) F-4-F-14 3 AMIWORLD, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts Receivable, net Prepaid Expenses & Advance Payments Due from Affiliate, net Inventory Total current assets Fixed Assets Land Buildings Construction in Progress Machinery & Vehicles Equipment & Furniture Less: Accumulated Depreciation ) ) Other Assets Deposits TOTAL ASSETS $ $ LIABILITIES & EQUITY Current Liabilities Accounts Payable and Accrued Expenses $ $ Advance Deposits - Notes Payable - Bank Notes Payable - Other Total current liabilities Stockholders' Equity Preferred Shares: $.001 par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common Shares, $.001 par value, 175,000,000 shares authorized, 23,218,110 shares issued and outstanding Additional Paid in Capital Deferred Compensation Expense - Stock and Options ) ) Accumulated Other Comprehensive Income ) Accumulated Deficit ) ) Non-controlling Interest TOTAL LIABILITIES & EQUITY $ $ See accompanying notes to the consolidated financial statements. F-1 4 AMIWORLD, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue Fuel Resale $ Biodiesel Petroleum Diesel Cost of Goods Sold Fuel Resale Biodiesel Petroleum Diesel Gross Profit General and Administrative Expenses Operating Expenses Compensation Expense - Stocks and Options Depreciation Income (Loss) from operations ) ) ) Other Income and (Expense) Interest Income Interest (Expense) Miscellaneous Income ) Income (Loss) before provision for income tax ) ) ) Provision for income tax - Net Income (Loss) Less: Net (Income) Loss attributable to the noncontrolling interest ) Net (Loss) attributable to Amiworld, Inc. common shareholders ) ) ) Other Comprehensive Income/(Loss) - Net of Tax Foreign currency translation gains (losses) ) Comprehensive Income/(Loss) $ ) $ $ ) $ ) Weighted average Income/(loss) per share (Basic and fully diluted) $ ) $ $ ) $ ) Weighted average number of common shares outstanding (Basic and fully diluted) See accompanying notes to the consolidated financial statements. F-2 5 AMIWORLD, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH PROVIDED BY (USED IN): Operating Activities Net (Loss) $ ) $ ) Items not involving an outlay of funds: Depreciation and Amortization Compensation Expense - Options & Stocks ) ) Change in non-cash operating balances Accounts Receivable ) ) Prepaid Expenses & Advance Payments ) ) Inventory ) Deposits Refundable ) - Accounts Payable and Accrued Expense Advance Deposits ) Net cash provided by (used in) operating activities ) ) Investing Activities Purchase of fixed assets ) ) Construction in Progress ) - Net cash (used in) investing activities ) ) Financing Activities Contributions by minority ownership Proceeds from borrowing (Repayments) from borrowing ) ) Proceeds from borrowing from affiliated companies (Repayments) from borrowing from affiliated companies ) ) Net cash provided by financing activities Effect of exchange rate changes on cash (Decrease) in cash ) ) Cash, beginning of year Cash, end of the period $ $ Supplemental Disclosure Cash paid for interest $
